Citation Nr: 1506329	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-10 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma, 


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 1980 and from February 1984 to September 2008.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.


FINDING OF FACT

The Veteran is not considered to be totally and permanently disabled due to his service-connected disabilities.


CONCLUSION OF LAW

The requirements for eligibility for DEA benefits under Chapter 35, Title 38, United States Code, have not been met. 38 U.S.C.A. § 3501, 3510 (West 2014); 38 C.F.R. § 3.807, 21.3021 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the Board finds that because the claim is limited to statutory interpretation, the notice provisions do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004); 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II.  Analysis

In this matter, the appellant alleges entitlement to DEA, asserting that his father's service-connected disabilities have been deemed both totally and permanently disabling.

Basic eligibility for certification of DEA exists if the Veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed Forces and, for a period of more than 90 days, has been listed by VA as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power.  38 C.F.R. § 3.807.

Generally, a total disability is considered to exist when there is present any impairment of mind or body, which renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  Total disability may or may not be permanent.  A total disability permanent in nature is one where impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b).  Once permanence is established, a veteran need not undergo further VA examinations in order to retain a 100 percent disability rating for the permanent disability.  See 38 C.F.R. §§ 3.327(b)(2)(iii).

In this case, the appellant is not eligible for DEA benefits.  Crucially, although the Veteran currently has a combined disability rating of 100 percent, his service-connected disabilities are not considered to be permanent and total in nature.

A review of the record shows the RO determined the Veteran's service-connected disabilities to be subject to improvement and, therefore, he was informed that he would be subject to review examination.  Specifically, in the most recent (June 2014) rating action, the RO indicated that the Veteran's service-connected disabilities are not considered total and permanent for the purposes of entitlement to Chapter 35 benefits because future examinations remained pending.  See the code sheet to the rating decision dated June 2014.

Without evidence indicating that the Veteran is totally and permanently disabled due to his service-connected disabilities, there is no basis upon which his child, the appellant, meets the basic eligibility requirements for DEA benefits.  In reaching this decision, the Board is sympathetic to the appellant's contentions.  Nevertheless, the Board lacks the discretion to award education benefits on an equitable basis and is instead bound to observe the limits on its authority set forth by VA statutes and regulations.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant eligibility for DEA benefits under Chapter 35.  Therefore, the Board must find that the appellant is not eligible to receive educational assistance benefits under Chapter 35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 
When there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, the facts are not in dispute in this case; rather, the application of the law to those facts is all that is at issue.  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Eligibility for DEA benefits under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


